
	

114 HJ 14 IH: Proposing an amendment to the Constitution of the United States to limit the number of terms that a Member of Congress may serve.
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 14
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Mr. Salmon (for himself, Mr. Rice of South Carolina, Mr. Blum, Mr. Gibson, and Mr. DeSantis) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States to limit the number of terms that a
			 Member of Congress may serve.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States within seven years after the date of its submission for
			 ratification:
			
				 —
					1.No person who has served 3 terms as a Representative shall be eligible for election to the House of
			 Representatives. For purposes of this section, the election of a person to
			 fill a vacancy in the House of Representatives shall be included as 1 term
			 in determining the number of terms that such person has served as a
			 Representative if the person fills the vacancy for more than 1 year.
					2.No person who has served 2 terms as a Senator shall be eligible for election or appointment to the
			 Senate. For purposes of this section, the election or appointment of a
			 person to fill a vacancy in the Senate shall be included as 1 term in
			 determining the number of terms that such person has served as a Senator
			 if the person fills the vacancy for more than 3 years.
					3.No term beginning before the date of the ratification of this article shall be taken into account
			 in determining eligibility for election or appointment under this article.
					.
		
